DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 04/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
Applicant's amendment filed on 04/23/2021 has been entered.  Claims 9-16 have been cancelled.  Claims 21-28 have been added.  Claims 1-8 and 17-28 are still pending in this application, with claim 1 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 17, 18, and 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J.W. Webb (US 1464894 Hereinafter Webb).
Regarding claim 1, Webb discloses a light fixture comprising: 
a light receiver (the socket that the light bulb 11 is connected to, Fig. 2); 
an electrically-powered light source (specifically it’s a light bulb with the electrical wires shown in Figs. 1 and 2, line 101) coupled to the light receiver; and 
a vessel (4, Fig. 2, line 94) containing a liquid (14, Fig. 2, line 106 and 107); 
wherein the vessel is configured such that light emitted from the light source passes through the liquid contained within the vessel (Fig. 3 specifically 4 and 13 are transparent and the liquid is therebetween).

Regarding claim 2, Webb discloses a light guide (13, Fig. 2, paragraphs 104 and 105, specifically its transparent glass that guides the light from one side to the other) configured to guide and transmit light emitted from the light source into the vessel (line 96 on the first page through line 21 on the second page).

Regarding claim 3, Webb discloses the vessel defines a hollow inner area that is configured to receive and contain the liquid (Fig. 3), wherein the light guide is positioned at least 

Regarding claim 5, Webb discloses the light guide is attachable to the light receiver (specifically they are attachable via the screws shown in Fig. 3 which connects 10 to the light receiver), wherein the vessel is independently removable from the rest of the light fixture without removing the light guide from the light receiver (Fig. 3 shows screws on the top of 3 which can be removed to independently remove the vessel from the light fixture).

Regarding claim 6, Webb discloses an attachment ring (10, Fig. 3) configured to attach the light receiver to the light guide (specifically 13 it attached to the light receiver via the attachment ring 10).

Regarding claim 17, Webb discloses the vessel defines one opening (the top of 4 shown in Fig. 3) through which the liquid can enter into and exit from the vessel (Fig. 3).

Regarding claim 18, Webb discloses the light receiver comprises a light socket (specifically, the light socket that the light is provided in) that is configured to secure and transmit power to the light source (Fig. 3).

Regarding claim 20, Webb discloses a mounting structure (2, Fig. 3, line 90 and 91, Specifically 2 is a support bracket which is then connected to another structure) configured to mount the light fixture to a support structure (Fig. 3).

Regarding claim 21, Webb discloses when the vessel is attached to the light guide, the inner area is fully enclosed (Fig. 3).

Regarding claim 22, Webb discloses the light source is positioned along a top end (the top end being all of the light guide above and including the light the lower end being blow the light, Fig. 3) of the light guide to transmit light into the light guide (specifically the light is above parts of the top end of the light guide and the light is being transmit into the light guide, Fig. 3).

Regarding claim 23, Webb discloses the light guide comprises a seal member (6, Fig. 3) configured to fluidly seal the light guide to the vessel (Fig. 3).

Regarding claim 24, Webb discloses the seal member (6, specifically the seal 6 is only explicitly pointed out as being around the vessel however, the figure shows the same element being provided around the light guide, Fig. 3) is configured to be positioned around the light guide. 

Regarding claim 25, Webb discloses the vessel comprises an outer wall (the outerwall of 4, Fig. 3) that defines the hollow inner area (specifically the area with the liquid and the light guide, Fig. 3) and comprises a spout (opening in the top of 4, Fig. 3) through which the hollow inner area is accessible, wherein at least a portion of the light guide is insertable into the spout (Fig. 3).

26, Webb discloses the light guide comprises a tube (13, Fig. 3), the outer diameter of the tube is smaller than the inner diameter of the spout (Fig. 3).

Claim(s) 1, 2, 4, 7, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019/0249838).
Regarding claim 1, Wang discloses a light fixture comprising: 
a light receiver (3, Fig. 4); 
an electrically-powered light source (32, Fig. 4) coupled to the light receiver; and 
a vessel (21, Fig. 4) containing a liquid (water, Paragraph 0017); 
wherein the vessel is configured such that light emitted from the light source passes through the liquid contained within the vessel (Fig. 4).

Regarding claim 2, Wang discloses a light guide (4, Fig. 4) configured to guide and transmit light emitted from the light source into the vessel (Fig. 4).

Regarding claim 4, Wang discloses the light receiver is configured to position the light source outside of the vessel (Fig. 4).

Regarding claim 7, Wang discloses the light guide comprises an attachment member (22, Fig. 4) configured to independently attach the light guide (Fig. 4) to both the vessel and the light receiver (Fig. 4).

    PNG
    media_image1.png
    1109
    746
    media_image1.png
    Greyscale


Regarding claim 28, Wang discloses a spout (the opening of 21, Fig. 4) of the vessel is positioned radially between the attachment member and the light guide (specifically fig. 4 shows that the vessel is radially positioned between some of the attachment member and the light guide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0249838).


    PNG
    media_image2.png
    617
    745
    media_image2.png
    Greyscale

(Wang, Fig. 4, reproduced and annotated)
Regarding claim 8, Wang teaches the attachment member (21, Fig. 4) is configured to attach to the vessel and configured to attach to the light receiver via an attachment ring (Fig. 4).
Wang fails to teach the attachment method.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the attachment member comprises inner threads configured to attach to the vessel and outer threads configured to attach to the light receiver via an attachment ring, given that threaded connections are very common connections which provide a strong connection well still allowing removal in order to add water or change an image inside of the vessel.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0249838) in view of Lee et al. (US 2008/0025026 Hereinafter Lee).
19, Wang fails to teach the vessel is translucent such that the light from the light source radiates through the vessel.
Lee teaches that the vessel (20, Fig. 1) is translucent (Paragraph 00021) such that the light from the light source (55, Fig. 1) radiates through the vessel.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the vessel of Wang be translucent as taught by Lee, in order to provide a more even light distribution as well a more aesthetically pleasing illumination from the device.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over J.W. Webb (US 1464894 Hereinafter Webb).
Regarding claim 27, Webb teaches a top portion of an inner surface of the attachment ring is configured to attach to an outer surface of the light receiver (Fig. 3), and a bottom portion (bottom side of 10 where the hook and seal parts are just above the light guide) of the inner surface (specifically its considered the inner surface given the hook section, Fig. 3) of the attachment ring is configured to attach to an outer surface of the light guide (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the a top portion of an inner surface of the attachment ring threadably attach to an outer surface of the light receiver, and a bottom portion of the inner surface of the attachment ring threadably attach to an outer surface of the light guide, in order to provide another common connection which is stronger as well as removing the need for the screws which can make the device more challenging to change the light bulb.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lenk et al. (US 2010/0301727) teaches a light bulb with liquid and a light source. A. Braune (US 2063296) teaches a light bulb, light guide, and a water chamber. Wu (US 2007/0147024) teaches LEDs, light guide, liquid and chamber with translucent walls. Wang (US 9625138) teaches a lighting device with a tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/ERIC T EIDE/            Examiner, Art Unit 2875